Citation Nr: 0209293	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 12, 1992 
for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and S.J.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran and S.J. appeared before a 
hearing officer at a hearing at the RO in September 1997.

In an April 2000 decision, the Board denied entitlement to an 
effective date prior to May 12, 1992 for an award of TDIU and 
remanded the issue of entitlement to an increased rating for 
PTSD.  The record now before the Board does not contain any 
information about the RO's actions on remand.  Therefore, if 
the RO does not grant the benefit, it will be the subject of 
a later decision by the Board.

The veteran appealed the issue of entitlement to an effective 
date prior to May 12, 1992 for TDIU to the United States 
Court of Appeals for Veterans Claims (CAVC).  The Secretary 
filed a Motion for Remand of the issue denied in this case in 
light of the enactment of Veterans Claims Assistance Act of 
2000 (VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001)).  In an August 2001 order, CAVC granted 
the Secretary's motion for Remand and vacated the Board's 
April 2000 decision with respect to the effective date issue.  

The attorney who has represented the veteran during the 
course of his appeal is no longer authorized to represent 
claimants before VA.  The Board advised the veteran of this 
in December 2001 and provided the opportunity to obtain other 
representation.  In a May 2002 statement, the veteran stated 
that he would represent himself.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a TDIU rating was 
received on May 12, 1992.

2.  It was not factually ascertainable that the veteran's 
service-connected disabilities rendered him unemployable 
prior to May 12, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 1992, 
for an award of TDIU were not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
3.159(b)).  In addition, VCAA defines the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. 5103A; 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. 3.159(c)).

The record reflects that the veteran was notified in the 
November 1996 rating decision, a November 1996 statement of 
the case, and an October 1997 supplemental statement of the 
case of the law and shortcomings of the veteran's claim for 
an earlier effective date for a TDIU rating.  Further, it 
appears that all relevant evidence identified by the veteran 
was associated with the claims file.  Specifically, the 
evidence that has been associated with the claims file 
consists of the veteran's service medical records, post-
service medical records, and statements, as well as arguments 
and hearing testimony, made by the veteran in support of his 
claim.  Moreover, in May 2002 correspondence, the Board 
notified the veteran that his appeal had been recently 
transferred to the Board and that as provided in the Court's 
order, he could submit additional argument and evidence in 
support of the appeal.  In a May 2002 statement, the veteran 
requested that the Board consider the arguments submitted in 
his brief to CAVC.  

Given the foregoing, the Board concludes that the veteran has 
received notice and the assistance contemplated by law.  
Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).  Therefore, the 
veteran's claim of entitlement to an earlier effective date 
for a TDIU rating is ready for appellate review.

Earlier Effective Date

Initially, the Board notes that an effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).

CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));
(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

See Harper, 10 Vet App at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2001). 

The evidentiary record shows that the service connection was 
established for tinea pedis, residuals of laceration of right 
forehead, and postoperative residuals of umbilical hernia in 
March 1970; service connection for PTSD was established in 
March 1992; and service connection for seizure disorder as 
secondary to head injury was established in June 1993.  

In May 1989, the veteran filed a claim for service connection 
for PTSD and for pension benefits.  A claim for Agent Orange 
residuals was received by the RO in October 1991.  On May 12, 
1992, the RO received the veteran's claims for a temporary 
total rating based on hospitalization and for TDIU due to 
service-connected PTSD.  The claim for temporary total rating 
based on hospitalization was granted in July 1992.  On July 
9, 1992, the veteran filed a claim for an increased rating 
for PTSD, currently evaluated as 50 percent disabling.  In 
November 1996, the veteran's PTSD rating was increased to 70 
percent disabling, effective from May 12, 1992.  This rating 
action also granted TDIU effective from May 12, 1992, the 
date of the receipt of the claim for a TDIU.

The veteran contends that TDIU should have been granted 
effective from May 1989, when he filed his claim for 
increased evaluation and pension.  He maintains that medical 
records submitted in conjunction with the May 1989 claim 
showed that he was totally disabled.   

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA. 38 
C.F.R. § 3.151 (2001).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001).  Therefore, before VA can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.

The Board notes, however, that CAVC held that when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU rating.  
See Norris v. West, 12 Vet. App. 413 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider TDIU).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2001).

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. 4.16(b); see 
also Fanning v, Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).

In this case, at the time of the March 1992 Board decision 
granting service connection for PTSD, the medical evidence of 
record included May 1989 VA hospital records as well as a 
January 1990 VA examination report.  The VA treatment records 
in question cannot be considered an "informal claim" for TDIU 
under 38 C.F.R. § 3.157(b), since a formal claim for pension 
or compensation had not been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, prior to 
that May 1989 VA hospitalization.  Alternatively, the mere 
fact that there were complaints, findings, or diagnoses 
pertaining to a service-connected disorder in the March 1989 
VA hospitalization record does not evidence an intent on the 
part of veteran to seek a TDIU rating.

The Board notes that VA medical records indicated that the 
veteran had been unemployed since 1978 and had not sought 
employment following his release from incarceration in April 
1989.  However, at that time, the veteran's service-connected 
disabilities were PTSD evaluated as 30 percent disabling; 
hyperkeratosis and intertrigo of the feet and dyshidrotic 
eczema of the hands evaluated as 10 percent disabling; and 
residuals of laceration of the right forehead and 
postoperative residuals of umbilical hernia, both evaluated 
as noncompensable.  The combined rating was 40 percent.  
Thus, the veteran did not then meet the precentage 
requirements of 38 C.F.R. § 4.16(a), and a TDIU claim was not 
reasonably raised under Norris.  

Thereafter, in a January 1993 rating decision, the RO 
increased the evaluation for PTSD to 50 percent disabling.  
This increased the combined rating to 60 percent.  And in 
June 1993, the RO granted service connection for seizure 
disorder and assigned a 20 percent evaluation; the combined 
rating remained 60 percent.  Similarly, a TDIU claim was not 
reasonably raised under Norris, as the veteran did not yet 
meet the precentage requirements of 38 C.F.R. § 4.16(a).

Moreover, although the veteran had filed claims for increased 
ratings prior to May 1992, there was no evidence showing that 
the veteran was unemployable due to his service-connected 
disabilities at this time.  Thus, the criteria for a total 
disability rating based on individual unemployability were 
not met and the veteran was not entitled to such benefit.  
Moreover, under Roberson, evidence of unemployability must be 
submitted for VA to be required to consider a TDIU rating 
under 38 C.F.R. § 3.155.

In a November 1996 rating decision, the RO granted a 70 
percent evaluation for PTSD, effective May 12, 1992.  The 
combined rating was increased to 80 percent.  Thus, the 
criteria for a total disability rating based on individual 
unemployability were met on May 12, 1992, the date of the 
veteran's claim for TDIU.

As May 12, 1992, is the effective date of the claim for TDIU, 
the Board must determine whether it was factually 
ascertainable that he was unemployable due to his service-
connected disabilities within the year prior to the May 1992 
claim.  CAVC held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Hazan v. Gober, 10 Vet. App. 511, 520 
(1997).  

The evidence of record indicated that the veteran had a high 
school education with two years of college work; had work 
experience as a truck driver for a delivery company; and that 
he last worked in 1978.

VA medical records for the year prior to the veteran's May 
1992 TDIU claim reflect that he was hospitalized at a VA 
facility in May 1991.  On initial mental status examination, 
he was fully oriented, but made poor eye contact with 
frequent blinking or sat with his eyes closed.  He exhibited 
poor concentration, was easily distracted, and had difficulty 
focusing.  He displayed blunted affect, limited insight, and 
limited judgment with concrete thought processing.  He also 
admitted to auditory hallucinations, but denied homicidal or 
suicidal ideation.  On discharge the next month, it was noted 
that he had made moderate improvement.  He was able to 
function more effectively, and to interact, share with others 
and develop relationships.  Intrusive thoughts were less 
dominant with decreased feeling of hopelessness and 
helplessness.  He made more positive self-statements and 
completed many projects.  Outpatient counseling was 
recommended.  The diagnosis was PTSD.

VA occupational therapy records dated in June 1991 indicated 
that there was significant improvement with his socialization 
skills.  He was described as pleasant and cooperative.  He 
did not exhibit any inappropriate behavior.  

VA outpatient counseling records dated from August 1991 to 
May 1992 relate that the veteran had varying exacerbations of 
his psychiatric symptoms.  In August 1991, he failed to 
attend sessions.  In September 1991, he reported that he had 
isolated himself and lost track of his appointment days.  In 
November 1991, he apologized to his group for leaving early.  
He indicated that he had been hearing voices.  In December 
1991, he attended group sessions and appeared cordial and 
interested in group discussions.  In January and February 
1992 notations indicate that he continued to isolate himself.  
Records in April and June 1992 show that he attended only one 
of the monthly sessions. 

The veteran underwent neurology evaluation in September 1991.  
It was noted that EEG results in March 1991 indicated complex 
partial seizures.  He reported having a seizure in August 
1991.  In December 1991, he reported that he had two seizures 
since his last visit.  He described his episodes as being 
light headed and confused.  He also reported that the events 
were unobserved and he was unable to give the timeframe in 
which they occurred.  The veteran also reported headaches 2 
to 3 times a month.  On neurological evaluation there were no 
noted abnormalities.  

In conclusion, following review of the record, the Board is 
unable to find any evidence that during the period from May 
1989 to May 11, 1992, that the veteran's service-connected 
disabilities rendered him incapable of employment.  The 
preponderance of the evidence does not show that the increase 
in the veteran's disability preceded the May 1992 claim by a 
year or less.  The veteran reported that he had not worked 
for several years.  He appeared to have varied levels of 
psychiatric impairment in the year prior to the May 1992 
claim; significantly, the records do not describe him as 
unemployable due to his service-connected disabilities alone.  
As it is not factually ascertainable that he became 
unemployable within one year prior to the date on which the 
claim for TDIU was filed in May 1992, the Board finds that an 
effective date earlier than May 12, 1992, for TDIU is not 
warranted under the applicable criteria.


ORDER

An effective date prior to May 12, 1992, for the award of a 
total disability evaluation for individual unemployability is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

